Exhibit 10.7

Grades 107-109

NEWMONT MINING CORPORATION

2013 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Agreement (“Agreement”), dated May 3, 2013, is made between Newmont Mining
Corporation (“Newmont”) and “Employee,” as specified in his or her Grant Summary
and Grant Acknowledgment (collectively, the “Grant Acknowledgment”). The Grant
Acknowledgment is set forth on the Computershare Shareowner Services—Employee
Online webpage.

The Grant Acknowledgment is incorporated by reference herein. This Agreement
shall be deemed executed by Employee upon his or her electronic execution of the
Grant Acknowledgment. All capitalized terms that are not defined herein shall
have the meaning as defined in the Newmont Mining Corporation 2013 Stock
Incentive Plan (“Plan”).

1. Award of Restricted Stock Units. Newmont hereby grants to Employee the right
to receive from Newmont the number of shares of $1.60 par value Common Stock of
Newmont (the “Restricted Stock Units” or “RSU’s”) (rounded down to the nearest
whole share) specified in the Grant Acknowledgment, pursuant to the terms and
subject to the conditions and restrictions set forth in this Agreement and the
Plan, including the Vesting Period, as such term is defined in this Agreement,
and in connection with such award, Newmont and Employee hereby agree as follows:

2. Vesting Period. The Vesting Period shall commence on the date of this
Agreement and shall end on the dates set forth below as to that percentage of
the total shares of Common Stock subject to this Agreement set forth opposite
each such date:

 

Date

  

Percentage Vested

May 3, 2014

   33%

May 3, 2015

   33%

May 3, 2016

   34%

3. Termination of Employment for death, disability, and following change of
control. Notwithstanding the foregoing, if (i) Employee dies, or (ii) Employee’s
employment by Newmont or any Subsidiary terminates by reason of (a) disability
(as determined under the terms of the Long-Term Disability Plan of Newmont), or
(b) termination of employment entitling Employee to benefits under a Change of
Control Plan of Newmont , in any such case prior to the completion of the
Vesting Period, the Vesting Period shall terminate, and all RSUs not theretofore
forfeited in accordance with this Agreement shall become fully vested and
nonforfeitable, as of the date of Employee’s death or other termination of
employment, referred to in clause (i) or (ii) above.



--------------------------------------------------------------------------------

Separation of Employment under the Severance Plan of Newmont or Retirement.
Notwithstanding the foregoing, if Employee ceases to be employed by Newmont
and/or a Subsidiary prior to completion of the Vesting Period as a result of: a)
a termination of employment entitling Employee to benefits under a Severance
Plan of Newmont, or; b) retirement under the Pension Plan of Newmont entitling
Employee to an immediate pension (not including stable value retirement unless
Employee has reached the age of 65 or retirement under the International
Retirement Plan of Newmont (“IRP”) entitling Employee to 100% vesting in the IRP
supplemental amount), the Vesting Period shall terminate for a pro-rata
percentage of the shares granted, based upon the date of grant and separation
date, in accordance with the following formula:

 

Shares

vested =

 

[

  

Total Shares

Covered by

This Grant
Agreement

   X   

Days Elapsed From Date of Grant to Date of Termination of Employment

   ]    -    Prior


Vestings

           1,095         

If Employee ceases to be employed by Newmont and/or a Subsidiary prior to the
completion of the Vesting Period under circumstances other than those set forth
above, namely death, disability, termination qualifying for benefits under a
Change of Control Plan of Newmont, separation qualifying for benefits under a
Severance Plan of Newmont or retirement as stated above, Employee agrees that
any unvested RSUs will be immediately and unconditionally forfeited without any
action required by Employee or Newmont, to the extent that the Vesting Period
had not ended in accordance with Paragraph 2 as of the date of such cessation of
employment.

4. No Ownership Rights Prior to Issuance of Common Stock. Employee shall not
have any rights as a shareholder of Newmont with respect to the shares of Common
Stock underlying the RSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after the shares of Common
Stock have been actually issued to Employee and transferred on the books and
records of Newmont.

5. Withholding Taxes. Upon vesting pursuant to the Vesting Period, or Employee’s
earlier termination of employment under circumstances entitling Employee to vest
in the RSUs pursuant to Paragraph 3, Employee shall be entitled to receive the
shares of Common Stock, less an amount of shares of Common Stock with a Fair
Market Value on the date of vesting equal to the minimum required withholding
obligation taking into account Employee’s effective tax rate and all applicable
federal, state, local and foreign taxes, and Employee shall be entitled to
receive the net number of shares of Common Stock after withholding of shares for
taxes unless such tax obligations are satisfied in accordance with Paragraph 6.
Notwithstanding the foregoing, to the extent any such taxes are required by law
to be withheld with respect to the Restricted Stock Units prior to the end of
the Vesting Period, Employee agrees that Newmont may withhold such amount for
taxes through payroll services from other cash compensation payable to Employee
from Newmont.

6. Delivery of Shares of Common Stock. As soon as reasonably practicable
following the date of vesting pursuant to the Vesting Period, or Employee’s
earlier termination of employment or other event entitling Employee to vest in
the RSUs pursuant to Paragraph 3, subject to Section 9(i), Newmont shall cause
to be delivered to Employee a stock certificate or electronically deliver shares
through a direct registration system for the number of shares of Common Stock
(net of tax withholding as provided in Paragraph 5) deliverable to Employee in
accordance with the provisions of this Agreement; provided, however, that
Newmont may allow Employee to elect to have shares of Common Stock, which are
deliverable in accordance with the provisions of this Agreement upon vesting (or
a portion of such shares at least sufficient to satisfy Employee’s tax
withholding obligations with respect to such Common Stock), sold on behalf of
Employee, with the cash proceeds thereof, net of tax withholding, remitted to
Employee, in lieu of Employee receiving a stock certificate or electronic
delivery of shares in a direct registration system.

 

- 2 -



--------------------------------------------------------------------------------

7. Nontransferability. Employee’s interest in the RSUs and any shares of Common
Stock relating thereto may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated otherwise than by will or by
the laws of descent and distribution, prior to such time as the shares of Common
Stock have actually been issued and delivered to Employee.

8. Acknowledgements. Employee acknowledges receipt of and understands and agrees
to the terms of the RSUs award and the Plan. In addition to the above terms,
Employee understands and agrees to the following:

(a) Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Plan, the Plan shall govern.

(b) Employee acknowledges that as of the date of this Agreement, the Agreement,
the Grant Acknowledgement and the Plan set forth the entire understanding
between Employee and Newmont regarding the acquisition of shares of Common Stock
underlying the RSUs in Newmont and supersedes all prior oral and written
agreements pertaining to the RSUs.

(c) Employee understands that his or her employer, Newmont and its Subsidiaries
hold certain personal information about Employee, including but not limited to
his or her name, home address, telephone number, date of birth, social security
number, salary, nationality, job title and details of all RSUs or other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding (“personal data”). Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable law. Such
data include but are not limited to the information provided above and any
changes thereto and other appropriate personal and financial data about
Employee. Employee hereby gives explicit consent to Newmont and any of its
Subsidiaries to process any such personal data and/or sensitive personal data.
Employee also hereby gives explicit consent to Newmont to transfer any such
personal data and/or sensitive personal data outside the country in which
Employee is employed, including, but not limited to the United States. The legal
persons for whom such personal data are intended include, but are not limited to
Newmont and its agent, Computershare Investor Services. Employee has been
informed of his or her right of access and correction to his or her personal
data by applying to Director of Compensation, Newmont Corporate.

 

- 3 -



--------------------------------------------------------------------------------

(d) Employee understands that Newmont has reserved the right to amend or
terminate the Plan at any time, and that the award of RSUs under the Plan at one
time does not in any way obligate Newmont or its Subsidiaries to grant
additional RSUs in any future year or in any given amount. Employee acknowledges
and understands that the RSUs are awarded in connection with Employee’s status
as an employee of his or her employer and can in no event be interpreted or
understood to mean that Newmont is Employee’s employer or that there is an
employment relationship between Employee and Newmont. Employee further
acknowledges and understands that Employee’s participation in the Plan is
voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.

(e) Employee acknowledges and understands that the future value of the shares of
Common Stock acquired by Employee under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan and
Employee irrevocably releases Newmont and its Subsidiaries from any such claim
that may arise.

(f) Employee acknowledges that the vesting of the RSUs ceases upon the earlier
of termination of employment or receipt of notice of termination of employment
for any reason, except as may otherwise be explicitly provided herein, and the
Employee irrevocably waives any right to the contrary under applicable law.

(g) Employee acknowledges that the Employee’s acceptance of the RSUs, including
the terms and conditions herein, is voluntary.

9. Miscellaneous

(a) No Right to Continued Employment. Neither the RSUs nor any terms contained
in this Agreement shall confer upon Employee any expressed or implied right to
be retained in the service of any Subsidiary for any period at all, nor restrict
in any way the right of any such Subsidiary, which right is hereby expressly
reserved, to terminate his or her employment at any time with or without cause.
Employee acknowledges and agrees that any right to receive delivery of shares of
Common Stock is earned only by continuing as an employee of a Subsidiary at the
will of such Subsidiary, or satisfaction of any other applicable terms and
conditions contained in this Agreement and the Plan, and not through the act of
being hired, being granted the RSUs or acquiring shares of Common Stock
hereunder.

(b) Compliance with Laws and Regulations. The award of the RSUs to Employee and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (a) all applicable federal, state, local and foreign laws, rules and
regulations, and (b) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable. Moreover, shares of Common Stock shall not be delivered hereunder if
such delivery would be contrary to applicable law or the rules of any stock
exchange.

(c) Investment Representation. If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Employee shall
execute, prior to the delivery of any shares of Common Stock to Employee by
Newmont, an agreement (in such form as the Newmont Committee may specify) in
which Employee represents and warrants that Employee is purchasing or acquiring
the shares acquired under this Agreement for Employee’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption Employee shall, prior to
any offer for sale of such shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Newmont Committee, from counsel for or
approved by the Newmont Committee, as to the applicability of such exemption
thereto.

 

- 4 -



--------------------------------------------------------------------------------

(d) Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.

(e) Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Plan, and, if to Employee, be in
writing and delivered in person or by registered or certified mail or overnight
courier, postage prepaid, addressed to Employee at his or her last known address
as set forth in Newmont’s records.

(f) Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(h) Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Employee, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this Agreement shall be deemed to prevent
transfer of the RSUs in the event of Employee’s death in accordance with
Section 14(b) of the Plan.

(i) Specified Employee Delay. If Newmont determines that settlement of RSUs
hereunder (i) constitutes a deferral of compensation for purposes of
Section 409A of the Internal Revenue Code (the “Code”), (ii) is made to Employee
by reason of his or her “separation from service” (within the meaning of Code
Section 409A), and (iii) Employee is a “specified employee” (within the meaning
of Code Section 409A) at the time settlement would otherwise occur, transfers of
Common Stock will be delayed until the first day of the seventh month following
the date of such separation from service or, if earlier, on Employee’s death.

(j) Modification. Except as otherwise permitted by the Plan, this Agreement may
not be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the parties hereto. Notwithstanding any other
provision of this Agreement to the contrary, the Committee may amend this
Agreement to the extent it determines necessary or appropriate to comply with
the requirements of Code Section 409A and the guidance thereunder and any such
amendment shall be binding on Employee.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to Employee’s Grant Acknowledgement (including
without limitation, the Terms and Conditions section hereof), incorporated
herein by reference, and electronically executed by Employee, Employee agrees to
the terms and conditions of this Award Agreement.

 

- 6 -